Mr. Justice Young,
concurring.
The motion of the plaintiff in error for reconsideration of the cause and motion for rehearing on the petition for rehearing raises a question of procedure, namely: Whether a three to three division of the court on the question of granting or denying the first petition for a rehearing operated to grant or deny that petition. In my opinion, it operated to deny the petition and for that reason, under rule 48 of this court, the plaintiff in error was without legal right to file the second petition, and we should not have permitted him to do so. Under said rule, such petition should now be stricken, or if not stricken, then denied.
Not having participated in the former consideration of this case on the merits, and not having heard the oral arguments, I deem it proper to state that I have participated in the hearing on this second petition for a rehearing solely for the reason that in my view of the matter it raises, as stated above, only a question of procedure, and does not involve the merits of the case.